Citation Nr: 1401008	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  13-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include a generalized anxiety disorder and depression.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active duty from November 1986 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

It is necessary to obtain a VA addendum opinion to determine the etiology of the Veteran's acquired psychiatric disorder.  The record reflects that the Veteran indicated a history of alcohol and substance abuse issues at entrance and that he was discharged after issues with alcohol abuse.  The Veteran was hospitalized during service in January 1988 with noted alcohol abuse, suicidal ideation, and depression.  At that time, the examiner diagnosed the Veteran with continuous alcohol dependence.  At a separation examination in June 1988, the Veteran complained of "depression or excessive worry."  No history of a suicide attempt during service is noted in service treatment records.  The psychiatric evaluation at separation was noted to be normal.  No additional pertinent history or findings were recorded.

A VA examination was conducted in September 1988.  No pertinent complaints were made and the Veteran was noted to be mentally sound.

When seen by the VA in November 2008, during a review of symptoms, he denied hallucinations, homicidal or suicidal thoughts, or depression.  No psychiatric findings were entered.

More recently, the record reveals that the Veteran receives VA treatment for his psychiatric disorder and has been diagnosed with generalized anxiety disorder, alcohol dependence, and depression.

The Veteran was provided a VA psychiatric examination in February 2012.  The examiner opined that the Veteran's current mental health conditions are less likely as not incurred in or caused by symptoms of depression and suicidal ideation with alcohol dependence that occurred in service.  However, the examiner also stated that the Veteran's anxiety and depression were worsened by heavy alcohol use in military service.  A VA addendum opinion in October 2012 stated that it is less likely as not that the Veteran's current mental health symptoms are caused by or a result of military experiences or were aggravated by such, including substance use during military service.  In particular, the opinion noted other causes of the Veteran's condition and explained that the Veteran could have experienced aggravation by discharge from the military or substance abuse which could have temporarily exacerbated his disorders.   However, these temporary aggravations are different from a permanent aggravation of a condition.  Unfortunately the way the response is phrased gives rise to several specific questions that must be more fully answered before a decision can be entered.

It is not clear from the opinions whether or not the Veteran had an acquired psychiatric disorder that clearly and unmistakably existed prior to service, and if so, whether it increased in severity therein.  In the alternative, it is not clear whether he experienced some depression associated with his alcohol use, but did not have an acquired psychiatric disorder as such.

Finally in order to assure that all pertinent records are on file, appellant will be offered an opportunity to identify any recent psychiatric treatment that he might have had.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should ask the Veteran to identify any sources of psychiatric treatment that he has received and to provide any releases necessary for VA to secure records of such treatment or evaluation, as needed.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  Updated treatment records from the VA Health Care System should be requested and associated with the claims file.  All attempts to obtain documents should be associated with the claims folder.

2.  After completion of the above, and whether records are obtained or not, refer the Veteran's claims file to the February 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any acquired psychiatric disorders.

The claims file and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records including the 1988 examination, and statements.  The examination report must state whether this review was accomplished.  

If an additional examination is deemed necessary to provide the requested opinions, such an examination should be scheduled.  The rationale for all opinions expressed would be helpful.  If an opinion cannot be provided without resort to speculation, it should be noted in the report, and a rationale provided for that conclusion.  

The examiner is asked to respond to the following questions and offer a medical rationale as to each response:

(a)  Is there evidence that the Veteran had an acquired psychiatric disorder during his period of service, as opposed to some psychiatric symptoms without evidence of a chronic disorder?

(b)  If there is an acquired psychiatric disorder demonstrated in service, what would be the most appropriate diagnosis?

(c)  If this is an acquired psychiatric disorder during service, is there clear and unmistakable evidence that it pre-existed service?  

(d)  If the disorder pre-existed service, is there evidence that the disorder was permanently made worse, (aggravated) by service?

(e)  What is the most appropriate diagnosis for the Veteran's current psychiatric disorder?

(f)  Is it more likely than not (50 percent probability or more) that the current disorder is due to or was aggravated by any in-service occurrence or event, or is otherwise related to service?

As noted a complete medical rationale for any conclusions reached would be most helpful.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

